UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1102


JOHN R. BEHRMANN, as individual and assignee of all individuals listed on
Second Amended Complaint filed on 1/22/2016 (Doc No. 133); NANCY P.
BEHRMANN, as individual and assignee of all individuals listed on Second
Amended Complaint filed on 1/22/2016 (Doc No. 133),

                   Plaintiffs - Appellants,

             v.

MICHAEL GOLDSTEIN, an individual; CHRISTIE KENNETT, an individual;
JOHN T. HOUK, II, an individual; MIRIAM M. HOUK, an individual; JOHN T.
HOUK, III, an individual; JANET H. RIDGELY, an individual; JULIE L. HOUK,
an individual; DOES, 1-10 inclusive; ROBERT BEN KORI & ASSOCIATES,
corporate form unknown; CONGRESSIONAL DISTRICT PROGRAM INC., a
corporation; CHARITY ADMIN, INC., a corporation; STELLAR ADVISORS,
INC., a corporation; STELLAR FINANCIAL INC., a corporation; STELLAR
TECHNOLOGY SOLUTIONS, LLC, a limited liability company; STELLAR
MCKIM, LLC, a limited liability company; MCKIM CAPITAL, a corporation;
DANA C. FENTON, an individual; TODD THIBODEAUX, an individual;
JOHNATHAN M. GILL; JULIA WELTMANN, an individual; ROBERT H.
TAGGART, Jr., an individual; HUSCH BLACKWELL LLP, a Missouri Limited
Liability Partnership,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01228-CMH-TCB)


Submitted: September 29, 2017                               Decided: October 4, 2017
Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn W. Merrick, G. W. MERRICK & ASSOCIATES, LLC, Centennial, Colorado;
Nathan D. Rozsa, SUROVELL ISAACS PETERSEN & LEVY, PLC, Fairfax, Virginia;
Daniel J. Schendzielos, COLORADO TRIAL LAWYERS & LEGAL SERVICES, LLC,
Greenwood Village, Colorado, for Appellants. Erika L. Morabito, Brittany J. Nelson,
FOLEY & LARDNER, LLP, Washington, D.C.; David B. Goroff, FOLEY & LARDNER,
LLP, Chicago, Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John R. Behrmann and Nancy Behrmann, individually and as assignees of 38

individuals listed in their second amended complaint, appeal from the district court’s order

granting the Defendants’ motions to dismiss and dismissing their complaint. We have

reviewed the record and the parties’ arguments on appeal, and we find no reversible error.

To the extent that any of their claims are not barred by collateral estoppel, they were filed

beyond the applicable statute of limitations. Accordingly, we affirm. See Scott v. United

States, 328 F.3d 132, 137 (4th Cir. 2003) (providing that appeals court may “affirm on any

ground appearing in the record, including theories not relied upon or rejected by the district

court”). We grant the motion to submit this appeal on the briefs and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3